DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/21 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6, 11-13, 15, 17, 18, 20, 22, 25-27, 30, 35, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Llanos et al (US 2005/0004663 hereafter Llanos) in view of Speck et al (US 8,257,308 hereafter Speck).

While the Llanos device comprises a medical device comprising a balloon with an exterior adhesive polymer, and a drug present in the polymer, the reference is silent to the specific time period for the release of the discrete particles of the instant claims. The use of immediately available discrete particles in a balloon implant is known in the art as seen in the Speck patent.
Speck discloses a coated balloon catheter comprising a coating and a particulate drug (abstract, col. 2, lin. 40-45). The drug in the coating is delivered to the desired area and is immediately released from the surface of balloon (col. 2, lin. 45-55, claim 51). The coating comprises a hydrophilic polymer with a low molecular weight including sugar or sugar alcohols and low molecular polyethylene glycol (col. 4, lin. 40-45). The drug particles are solid and measure below 5 microns (col. 4, lin. 20-30). The drugs are hydrophobic (col. 4, lin. 4-20).  The drugs include immune-suppressants like rapamycin (col. 4, lin. 15-20).  It would have been obvious to include these drugs and components to the balloon of Llanos as they solve the same problem.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 11-13, 15, 17, 18, 20, 22, 25-27, 30, 35, 37 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Llanos continues to disclose a drug coated implant comprising an adhesion layer and a therapeutic layer with drug particles.


Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618